DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 05/25/2021 has been considered and made of record by the examiner. 
Response to Amendment
This Notice of Allowance is in response to the amendments received on 05/14/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Pessetto on 06/14/2021.
The application has been amended as follows: 
In claim 2, last line, “bit pattern to the multiplexer” is replaced by bit pattern to the first multiplexer
In claim 9, lines 3-4”, “wherein bit patterns are provided to the first and second inputs of the second multiplexer” is replaced by wherein the first bit pattern is coupled to the first input of the second multiplexer and a second bit pattern is coupled to the second input of the second multiplexer
In claim 13, line 2, “a first scrambler having an input” is replaced by a first scrambler included in the data stream encoder layer having an input
In claim 13, line 5, “value to the scrambler” is replaced by value to the first scrambler
In claim 22, line 3, “providing a control parameter” is replaced by providing a first control parameter
In claim 22, line 7, “the control parameter” is replaced by the first control parameter
In claim 23, line 1, “providing the control parameter” is replaced by providing the first control parameter
In claim 24, line 1, “providing the control parameter” is replaced by providing the first control parameter
In claim 26, line 1, “the control parameter” is replaced by the second control parameter
In claim 27, lines 2, 3, and 4, in all occurrences “first and second encoder layers” is replaced by first and second data stream encoder layers
In claim 28, line 3, “first and second encoder layers” is replaced by first and second data stream encoder layers
Allowable Subject Matter
Claims 2-14 and 17, 19-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632